Citation Nr: 1119564	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  09-17 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than May 12, 2006 for service connection for bilateral hearing loss.

2.  Entitlement to an effective date earlier than May 12, 2006 for service connection for degenerative arthritis of the lumbar spine.  

3.  Entitlement to an effective date earlier than May 12, 2006 for service connection for degenerative arthritis of the cervical spine.  

4.  Entitlement to an effective date earlier than May 12, 2006 for service connection for tinnitus.  

5.  Entitlement to an effective date earlier than May 12, 2006 for service connection for a scar of the right hand and forearm.  

6.  Entitlement to an effective date earlier than May 12, 2006 for service connection for headaches.  

7.  Entitlement to an effective date earlier than May 12, 2006 for a 50 percent rating for posttraumatic stress disorder (PTSD).  

8.  Entitlement to an effective date earlier than May 12, 2006 for a 10 percent rating for traumatic arthritis of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant (Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from February 1950 to January 1951.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2011, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

The issue of new and material evidence to reopen service connection for a left arm disability was raised by correspondence received from the Veteran in 1961, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The claim of service connection for bilateral hearing loss was received at VA on May 12, 2006, more than one year after termination of service, and there was no earlier formal or informal claim.  

2.  The claim of service connection for lumbosacral arthritis was received at VA on May 12, 2006, more than one year after termination of service, and there was no earlier formal or informal claim.  

3.  The claim of service connection for cervical spine arthritis was received at VA on May 12, 2006, more than one year after termination of service, and there was no earlier formal or informal claim.  

4.  The claim of service connection for tinnitus was received at VA on May 12, 2006, more than one year after termination of service, and there was no earlier formal or informal claim.

5.  The claim of service connection for scars of the right hand and forearm was received at VA on May 12, 2006, more than one year after termination of service, and there was no earlier formal or informal claim.  

6.  The Veteran submitted a claim for service connection for headaches in January 1951, less than one year after his separation from service, which was not adjudicated until the June 2007 rating decision that granted service connection.  

7.  The claim for increase for the service-connected psychiatric disability, now diagnosed as PTSD, was received on May 12, 2006; and it was not factually ascertainable that an increase in disability had occurred prior the receipt of the claim for increase on May 12, 2006.  

8.  The claim for increase for the service-connected right knee arthritis was received on May 12, 2006; and it was not factually ascertainable that an increase in disability had occurred within one year prior to receipt of the claim for increase on May 12, 2006.  


CONCLUSIONS OF LAW

1.  An effective date prior to May 12, 2006 for service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.155(a), 3.157(b), 3.400(b)(2) (2010).  

2.  An effective date prior to May 12, 2006 for service connection for lumbosacral spine degenerative arthritis is not warranted.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.155(a), 3.157(b), 3.400(b)(2) (2010).  

3.  An effective date prior to May 12, 2006 for service connection for cervical arthritis is not warranted.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.155(a), 3.157(b), 3.400(b)(2) (2010).  

4. An effective date prior to May 12, 2006 for service connection for tinnitus is not warranted.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.155(a), 3.157(b), 3.400(b)(2) (2010).  

5.  An effective date prior to May 12, 2006 for service connection for a scar of the right hand and forearm is not warranted.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.155(a), 3.157(b), 3.400(b)(2) (2010).  

6.  The criteria for an effective date of January 16, 1951 for service connection for headaches have been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  

7.  An effective date prior to May 12, 2006 for a 50 percent rating for PTSD is not warranted.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2010).  

8.  An effective date prior to May 12, 2006 for a 10 percent rating for right knee arthritis is not warranted.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

As the Veteran's claims relate to the effective date of the awards of service connection and increased ratings, it is noted that the RO provided pre-adjudication VCAA notice by letter dated in October 2006 on the underlying claims of service connection and increased ratings.  Where, as here, service connection has been granted and disability ratings and effective dates have been assigned, the claims have been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  In any event, the Veteran was provided additional notice in October 2007 that included notice regarding effective dates for ratings.  

Once the claims of service connection have been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability or assigning an effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claims for earlier effective dates for service connection and initial rating following grants service connection.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116- 117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  As the claims are for earlier dates of the awards only, and matters related to service connection or disability ratings are not for consideration, a VA examination is not necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the claims.  


Claims for Earlier Effective Dates for Service Connection

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400,(a), (b).  The effective date for the grant of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  Id.

After thorough review of the record, the Board finds that the Veteran submitted his initial claim for compensation benefits in January 1951, the month of his discharge from active duty.  That claim listed numerous disabilities, including nervousness, left arm paralysis, right leg disability, trouble speaking (stuttering), virus, flu, pneumonia, tonsillitis, and headaches.  Following an August 1951 VA examination, by rating decision dated in November 1951, service connection was granted for an anxiety reaction (rated 10 percent disabling) and traumatic arthritis of the right knee (rated zero percent disabling).  The November 1951 rating decision denied service connection for an immaturity reaction, colds, tonsillitis, paralysis of the left arm, and pneumonia.  The November 1951 rating decision did not adjudicate the issue of service connection for headaches.  The Veteran was notified of this decision, and of his appellate rights, but did not file a timely appeal.  

The record shows that the Veteran applied for medical treatment for his anxiety disorder in August 1952.  Following August 1956 VA examination, the Veteran's 10 percent disability rating for anxiety reaction was reduced to noncompensable by rating decision dated in August 1956.  The Veteran was notified of the decision and his appellate rights, but did not file a timely appeal.  

In February 1961, the Veteran submitted a letter requesting an increased rating for his right knee disability and anxiety.  In the letter, he included references to the headaches that he had while on active duty, and to a left arm disability.  After obtaining copies of 1961 VA outpatient treatment records, the RO confirmed and continued the prior rating decision.  The Veteran was notified of this determination and of his appellate rights, but did not file a timely appeal.  

Additional correspondence in the claims file shows that the Veteran had contact with the RO in March and May 1968 related to his service-connected anxiety and right knee arthritis.  The nature of the claim is not specified.  In connection with his claim for an earlier effective date of the award the Veteran provided correspondence that he had received from the VARO in Seattle, Washington, in March 1968 that indicated that his application for outpatient treatment had been forwarded to the VA outpatient clinic in Portland, Oregon, the clinic that had jurisdiction for furnishing fee-basis medical treatment because the Veteran was residing in the State of Oregon.  The Veteran testified at the Board hearing in April 2011 that he had submitted a personal statement that he believes detailed his claims for service connection with his application for treatment.  A copy of this statement is not of record.  

On May 12, 2006, the Veteran's claim for service connection for bilateral hearing loss, bilateral tinnitus, constant headaches, a low back injury, right knee disability, and residuals of shrapnel wounds of the right hand and back was received by VA.  

By rating decision dated in March 2007, the RO granted service connection for bilateral hearing loss (rated 90 percent disabling); degenerative arthritis of the lumbar spine (rated 40 percent disabling); tinnitus (rated 10 percent disabling); degenerative arthritis of the cervical spine (rated 10 percent disabling); and a scar of the right hand and forearm (rated zero percent disabling).  The effective date of the awards was established as May 12, 2006, the date of the Veteran's claim to reopen service connection.  

By rating decision dated in June 2007, the RO granted service connection for post-concussion headaches, rated 10 percent disabling, effective May 12, 2006.  The effective date was assigned based on an assumption that May 12, 2006 was the date of the Veteran's claim for service connection for this disability.  A more thorough review of the claims file reflects that a claim for service connection for headaches had been pending since January 1951. 

Effective Dates for Service Connection for Hearing Loss, Lumbosacral Arthritis, Tinnitus, Cervical Arthritis, and Right Arm and Forearm Scars

Regarding the matters related to the effective date for service connection for hearing loss, lumbosacral arthritis, cervical spine arthritis, tinnitus, and a right hand and forearm scars, careful review of the record shows that the Veteran initially submitted a claim for compensation benefits in January 1951, the month he was released from active duty.  The Veteran's claims for service connection for a psychiatric disorder, right knee arthritis, a left arm disability, a cold, flu and pneumonia were adjudicated, with grants of service connection for an anxiety reaction and right knee arthritis and denial of compensation for the other disabilities.  

The Veteran submitted additional claims for treatment benefits in 1961, and 1968, but, other than the Veteran's left arm disability and headaches in 1961, which are addressed in the introduction section of this decision and subsequently in this analysis, respectively, there is no indication that after 1951 and prior to May 12, 2006 the Veteran was claiming compensation for additional disabilities.  

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next of friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (a).  The 1961 and 1968 claims for VA outpatient treatment did not identify that the Veteran was seeking claims for service connection for hearing loss, tinnitus, lumbar arthritis, cervical arthritis, or shrapnel wound scars of the right hand and forearm.  As these benefits were not identified, the correspondence in 1961 and 1968 may not be utilized as informal claims for service connection.  

Such a claim for service connection for hearing loss, lumbosacral arthritis, cervical spine arthritis, tinnitus, and a right hand and forearm scars was not received by VA until May 12, 2006.  Therefore an effective date earlier than May 12, 2006 is not warranted.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Earlier Effective Date for Service Connection for Headaches

At the time of the Veteran's initial application for compensation benefits in January 1951, he identified a request for service connection for a disability manifested by severe headaches.  The November 1951 rating decision that addressed the Veteran's disability claims did not adjudicate the claim for service connection for headaches; therefore, the claim for service connection for headaches remained open.  

A reasonably raised claim remains pending until there is either a recognition of the substance of the claim in a RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent "claim" for the same disability.  Ingram v. Nicholson, 20 Vet. App. 156 (2006).  As the Veteran's claim for service connection for headaches was never adjudicated either explicitly or deductively prior to June 2007, it remained open from January 1951 until finally adjudicated it in June 2007.  As such, the effective date of the award should be the date following discharge from active duty in January 1951.  An earlier effective date for service connection for headaches of January 16, 1951, the first day following discharge from service, is warranted.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Earlier Effective Dates for Increased Ratings

The effective date for an increased rating will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, provided a claim is received within one year from such date; otherwise, the effective date for an increased rating will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)(b); 38 C.F.R. § 3.400(o).  

Service connection for an anxiety reaction and for arthritis of the right knee was granted by RO rating decision in November 1951.  In the November 1951 rating decision, a 10 percent rating was assigned for the Veteran's anxiety reaction while a noncompensable (0 percent) rating was assigned for the right knee disability.  The rating for the Veteran's anxiety reaction was reduced to zero percent in 1956 and confirmed and continued in a January 1961 RO decision.  The Veteran did not appeal any of these determinations, and they became final.  38 U.S.C.A. § 7105.  

The Veteran's claim for an increased ratings for psychiatric disorder (anxiety reaction, now diagnosed as PTSD) and right knee disability was received on May 12, 2006.  Prior to the receipt of this claim on May 12, 2006, the last medical evidence received were outpatient treatment records dated in January 1961 before the adjudication in January 1961; thus, there was no VA treatment record evidence of increase prior to May 12, 2006 that constituted an informal claim for increased rating.  By rating decision in March 2007, the RO increased the rating of the Veteran's psychiatric disability, now diagnosed as PTSD, to 50 percent, effective from May 12, 2006, and increased the rating for arthritis of the right knee to 10 percent, also effective May 12, 2006.  The Veteran has not appealed the increased ratings that were assigned, only the effective date of May 12, 2006.  

The March 2007 rating decision was based upon medical evidence received following the receipt of the Veteran's claim for increase on May 12, 2006.  Thus, there are no records of treatment prior to May 12, 2006 that represent an informal claim for increase.  See 38 C.F.R. § 3.157(b).  Similarly there is no correspondence prior to May 12, 2006 expressing an intent to claim increased rating for these disabilities upon which an early effective date may be based.  38 C.F.R. § 3.155 (2010).  As with the claims for service connection reviewed above, the Veteran's request for VA outpatient treatment made in March 1968 did not adequately identify that he wished to submit a claim for increased disability compensation (as he clearly did in the unappealed 1961 claim that was denied).  As review of the entire record provides no basis upon which an effective date earlier than the date of the May 12, 2006 current claim for increase is shown, the appeal for earlier effective dates than May 12, 2006 for increased ratings for psychiatric disorder (anxiety reaction, now diagnosed as PTSD) and right knee disability must be denied.  38 U.S.C.A. §§ 5110, 7105; 38 C.F.R. §§ 3.155, 3.157(b), 3.400.  


Contentions Regarding Clear and Unmistakable Error (CUE)

In correspondence received in connection with the Veteran's claim and at the April 2011 Board hearing, the Veteran contended that the VA committed CUE in its failure to adjudicate claims for service connection to which he applied in March 1968.  However, unlike the January 1951 unadjudicated claim for service connection for headaches, the Board has found no identifiable claim for increase or additional compensation benefits in March 1968.  

Here, the Veteran testified that he had attached a document claiming additional compensation with his March 1968 application for VA treatment.  Complete review of the file fails to find the claim for benefits.  The records dating from 1968 only refer to a transfer of the claims file for VA outpatient treatment purposes, not to a claim for compensation benefits, and contain no evidence of receipt of attached list or claims, and include no indicia referencing service connection claims.  

The United States Court of Appeals for Veterans Claims (Court) has held that in the absence of clear evidence to the contrary, the law presumes the regularity of the government's administrative processes.  Jones v. West, 12 Vet. App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  There is a 'presumption of regularity' under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  The Court has also specifically held that a statement by a claimant, standing alone, is not sufficient to rebut the presumption of regularity in VA operations.  Id.  While Ashley dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO.  

VA operations are such that any correspondence involving requests for benefits are made a part of the record.  As an attachment to the Veteran's March 1968 request for VA outpatient treatment is not contained in the claims folder, in the context of the Veteran having previously submitted to the RO claims for service connection for specific disabilities, and because there is also no indicia of having filed a claim for service connection as part of the March 1968 request for VA outpatient treatment, there is no basis to find that a claim for service connection was made as part of the March 1968 request for VA outpatient treatment.  As noted, standing alone and in the absence of any indicia of record that any paper was filed with the March 1968 VA outpatient treatment request, and in the absence of any evidence of irregularity in the claims receipt process or the March 1968 request for VA outpatient treatment, the Veteran's recent statements recalling that in March 1968 he included an attachment to the VA outpatient treatment request are not sufficient to rebut the presumption of regularity in VA operations, which shows that no claim for service connection was received from the Veteran as part of the March 1968 request for VA outpatient treatment.  Because no claim for service connection was in fact received in March 1968, there could not have been an implicit denial of such claims by the RO.

The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  In 1968 there was no final rating decision upon which a claim of CUE may be based.  Under the circumstances, as the Board finds that the Veteran did not submit a claim for compensation (service connection) in 1968.  As there was no final rating decision upon which to base a CUE claim, there is no legal basis upon which to claim CUE.  


ORDER

An effective date earlier than May 12, 2006 for service connection of bilateral hearing loss is denied.  

An effective date earlier than May 12, 2006 for service connection of degenerative arthritis of the lumbar spine is denied.  

An effective date earlier than May 12, 2006 for service connection of degenerative arthritis of the cervical spine is denied.  

An effective date earlier than May 12, 2006 for service connection of tinnitus is denied.  

An effective date earlier than May 12, 2006 for service connection of a scar of the right hand and forearm is denied.  

An effective date of January 16, 1951 for service connection for headaches is granted.  

An effective date earlier than May 12, 2006 for a 50 percent rating for PTSD is denied.  

An effective date earlier than May 12, 2006 for a 10 percent rating for traumatic arthritis of the right knee is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


